Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Posture: Non-final action
This is a reissue application filed on 01/26/2021 of US patent 10,190,131 Issued on Jan. 29, 2019. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

A protest pursuant to 37 CFR 1.291 was filed on 7/25/2022 in this reissue application.
Priority
US patent 10,190,131 was issued from US application 12/280,090 filed on Aug.20, 2008, which is 371 of PCT/EP2007/051675, filed Aug. 30, 2007; Which claims priority to DE application 10206008030, filed Feb. 21, 2006, and EP application 06120309 filed on Sep.7, 2006.
Claims
Claims 1-17 are present in the issued `131 patent. New claims 18-25 are added by the amendment filed on 1/26/2021. Claims 1-25 are currently pending in this reissue application. 
Rejection under 35 USC 251
1.	Claims 18-24 are rejected under 35 USC 251 for lack of defect in the original patent and lack of any error in obtaining the original patent. See MPEP 1412.01(I).
In the 12/280,090 application, Applicants elected Group I invention – claim 1-16 drawn to a process of producing eicosapentanoic acid, and docosapentenoic acid and/or docosahexanoic acid in a transgenic plant and a recombinant nucleic acid (see 6/24/2010 restriction requirement and the 7/22/2010 response). The restriction requirement was made final and the non-elected claims 17-19 drawn to a transgenic plant and “feed stuffs, food stuffs, cosmetics or pharmaceuticals comprising oils, lipids or fatty acids produced by the process of claim 1”  (claim 19) were withdrawn (see office action mailed on 10/1/2020). Applicants canceled the withdrawn claim 19 (see 12/29/2010 response).
	Pursuant to MPEP 1412.01.I, the failure to file a continuation application of the non-elected claims/inventions cannot be recovered by filing a reissue application. 
         In this reissue, the amendment filed on 1/26/2021 added new claims 18-24 reciting “seed oil from transgenic Brassica seed”. 
Accordingly, in the reissue new claims 18-24 recite  “Seed oil”  which is similar to withdrawn product of claim 19 of the `090 application. In the `090 application, applicants agreed to the restriction requirement and canceled withdrawn (non-elected) claim 19 reciting the feed stuffs, food stuffs, cosmetics or pharmaceuticals comprising oils, lipids or fatty acids produced by the process of claim 1.  
Applicants failed to file a continuing/divisional application of the non-elected invention in response to the restriction requirement issued in the `090 application. The failure to file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by claiming less than applicant had a right to claim. Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251. See MPEP 1412.01. I. In this reissue the presentation of new claims 18-24 are precluded under 35 USC 251. (See MPEP 1412.01.I.  citing In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977)).  Accordingly, claims 18-24 are rejected under 35 USC 251.

Reissue Declaration
The reissue oath/declaration filed 04/28/2021 in this application is defective (see 37 CFR 1.175 and MPEP § 1414). 
This is a broadening reissue application and adds new claims 18-25. The reissue declaration fails to identify an error in the patent and fails to identify a claim that the application seeks to broaden.
For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. See MPEP 1414.II.
Further, the failure to present claims drawn to overlooked aspects may not be a proper error under 35 U.S.C. 251. Specifically, where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application. See MPEP 1412.02.II.

Claims 1-25 are rejected as being based upon a defective reissue declaration filed under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.

The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
					Conclusion
Claims 1-25 are rejected. 
Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent No. 10,190,131 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application. 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmashri Ponnaluri whose telephone number is (571)272-0809.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-272-0927.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

All correspondence relating to this Reissue proceeding should be directed to:

By EFS:	
Registered users may submit via the electronic filing system EFS-Web at
https://efs.uspto.gov/efile/myportal/efs-registered

By Mail to:
Attn: Mail Stop “Ex Parte Reexam”	
Central Reexamination Unit
Commissioner for Patents
P. O. Box 1450
Alexandria VA   22313-1450


Hand-Deliver any communications to:

Customer Service Window
Attn:  Central Reexamination Unit
Randolph Building, Lobby Level
401 Dulany Street
Alexandria, VA  22314


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexam Unit 3991

/BRUCE R CAMPELL/		/Jean C. WitzPatent Reexamination Specialist	Supervisory Patent Reexamination Specialist
Central Reexam Unit 3991		Central Reexam Unit 3991